UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2258



LAWRENCE VERLINE WILDER, SR.,

                                            Plaintiff - Appellant,

          versus


BOBBY L. HARNAGE, National President, American
Federation of Government Employees, AFL-CIO;
JOHN GAGE, President, American Federation of
Government Employees, AFL-CIO Local 1923; JOE
FLYNN, Vice President, American Federation of
Government Employees Local 1923, AFL-CIO; ANN
ROBINSON, Vice President, American Federation
of Government Employees Local 1923, AFL-CIO,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederick N. Smalkin, District Judge.
(CA-97-2354-S)


Submitted:   December 18, 1997                Decided:   May 4, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Appellant Pro Se. Mark D. Roth, Michael
Jay Schrier, AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES, AFL-CIO,
Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's motion to dismiss, summarily denying Appellant's motion for
summary judgment, and dismissing Appellant's complaint for lack of

subject matter jurisdiction. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Wilder v.
Sturdivant, No. CA-97-2354-S (D. Md. Sept. 3, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2